DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 9, 10, 12, 14, 17, 18, 20, 22, 23, 24, 25, and 26 are objected to because of the following informalities:  These claims require commas separating the multiple phrases and conjoined elements within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7, 9-10, 16-18, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glasgow (US 7,464,855 B2).
Regarding claim 1, Glasgow teaches a container system comprising: a container (Fig. 1) comprising a bottom wall 22 and a plurality of side walls 24, 28, 34, wherein the bottom wall and the plurality of side walls define an internal volume (Fig. 7); and a partition insert 28 connected to the container within the internal volume (col 2 lines 58-63), the partition insert comprising a partition panel 40 selectively movable between at least a stowed configuration (Fig. 5) and a raised configuration (Fig. 6), wherein, when in the raised configuration, the partition panel divides the internal volume into at least two compartments; and a pair gusset structures 46 each hinged to a respective side edge 45 of the partition panel 40, wherein each of the pair of gusset structures is divided by a preformed line of weakness 47 and wherein the partition panel is selectively movable between at least the stowed configuration (Fig. 5) and the raised configuration (Fig. 6) via folding of the preformed line of weakness such that each side edge of the partition panel is configured to move toward a gusset edge 49 of a corresponding side panel 44 of the partition insert via folding of the preformed line of weakness to form the raised configuration.
Regarding claim 2, Glasgow illustrates the stowed configuration the partition panel does not divide the internal volume into the at least two compartments (Fig. 5).
Regarding claims 4-5, Glasgow teaches the partition insert is connected to the bottom wall and to at least one side wall of the plurality of side walls (connected via abutment; Fig. 5). 
Regarding claim 7, Glasgow teaches the partition panel 40 is a first partition panel and wherein the partition insert further comprises a base panel 38 adjacent the first partition panel a second partition panel 36 adjacent the base panel a first side panel 44 adjacent the base panel, and a second side panel 44 adjacent the base panel (Fig. 1).
Regarding claim 9, Glasgow teaches the base panel is connected to the bottom wall the first side panel is connected to a first side wall of the plurality of side walls and the second side panel is connected to a second side wall of the plurality of side walls (connected via abutment; Fig. 5).
Regarding claim 10, Glasgow teaches the base panel is bounded on a base panel first edge by the first partition panel the base panel first edge being defined at least in part by a preformed weakness the base panel is bounded on a base panel second edge by the first side panel the base panel second edge being defined at least in part by a preformed weakness the base panel is bounded on a base panel third edge by the second partition panel the base panel third edge being defined at least in part by a preformed weakness and the base panel is bounded on a base panel fourth edge by the second side panel the base panel fourth edge being defined at least in part by a preformed weakness (Glasgow teaches they are fold lines; col 2 lines 34-37).
Regarding claim 16, Glasgow teaches the base panel is substantially rectangular (Fig. 1).
Regarding claim 17, Glasgow teaches container system comprising: a container reconfigurable between a container flat configuration (Fig. 1) and a container structure configuration (Fig. 8) the container comprising a bottom wall 22 and a side wall 24 selectively movable with respect to the bottom wall; and a partition insert reconfigurable between a partition flat configuration (Fig. 5) and at least one partition structure configuration (Fig. 6) the partition insert comprising a base panel 38 connected to the bottom wall (connected via abutment), a side panel 44 connected to the side wall 24 (connected via abutment) and a selectively movable partition panel 40, wherein the selectively movable panel is configured to move between the flat configuration and the partition structure the partition structure configuration while the side panel remains stationary connected to the side wall (Figs. 5-6).
Regarding claim 18, Glasgow teaches the side wall 24 is a first side wall the bottom wall 22 is bounded at a bottom wall first edge 23 by the first side wall the first side wall is hingedly movable relative to the bottom wall about the bottom wall first edge,  the bottom wall is bounded at a bottom wall second edge 23 by a third side wall 24, the third side wall is hingedly movable relative to the bottom wall about the bottom wall second edge (Fig. 2), the bottom wall is bounded at a bottom wall third edge 25 by a second side wall 28, the second side wall is hingedly movable relative to the bottom wall about the bottom wall third edge, the bottom wall is bounded at a bottom wall fourth edge 21 by a fourth side wall 34 and the fourth side wall is hingedly movable relative to the bottom wall about the bottom wall fourth edge (Figs. 3-4).
Regarding claim 23, Glasgow teaches in the container flat configuration the bottom wall the first side wall the third side wall the second side wall the fourth side wall first wall gusset second wall gusset third wall gusset and fourth wall gusset are substantially coplanar (Fig. 1).
Regarding claim 24, Glasgow teaches when in the container structure configuration the bottom wall first side wall the second side wall the third side wall and the fourth side wall define an internal volume (Fig. 6).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers (US 4,081,125).  Meyers teaches container system comprising: a container reconfigurable (col 2 lines 55-57) between a container flat configuration (Fig. 3) and a container structure configuration (Fig. 1), the container comprising a bottom wall 11 and a side wall 16 selectively movable with respect to the bottom wall; and a partition insert reconfigurable between a partition flat configuration (Fig. 1)  and at least one partition structure configuration (Fig. 2), the partition insert comprising a base panel 25a connected (col 1 lines 61-66) to the bottom wall a side panel 26b connected to the side wall and a selectively movable partition panel; wherein the selectively movable panel is configured to move between the flat configuration and the partition structure configuration while the side panel remains stationary connected to the side wall (col 2 lines 55-63).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US 7,464,855 B2) as applied to claim  above, and further in view of Forrer (US 3,064,877).  
Regarding claim 20, Glasgow does not teach the first side wall is bounded on a first side wall first edge by a first wall gusset the third side wall is bounded on a third side wall first edge by the first wall gusset the third side wall is bounded on a third side wall second edge by a second wall gusset the second side wall is bounded on a second side wall first edge by the second wall gusset the second side wall is bounded on a second side wall second edge by a third wall gusset the fourth side wall is bounded on a fourth side wall first edge by the third wall gusset the fourth side wall is bounded on a fourth side wall second edge by a fourth wall gusset and the first side wall is bounded on a first side wall second edge by the fourth wall gusset.  Forrer teaches an analogous container and teaches providing gusset panels 32 (Fig. 5) joining each of the side walls that are usable without adhesive and provide the benefit of stopping leakage (col 4 lines 7-25).  It would have been obvious to one of ordinary skill in the art to modify the structure of Glasgow with the gusset flaps of Forrer for that purpose.
Regarding claim 22, Glasgow is modified with the gusset flaps of Forrer, and Forrer teaches the first wall gusset 32 is divided by a preformed weakness the second wall gusset 32 is divided by a preformed weakness the third wall gusset 32 is divided by a preformed weakness 34 and the fourth wall gusset 32 is divided by a preformed weakness (Fig. 5).

Claims 1-5, 7-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 4,081,125) in view of Glasgow (US 7,464,855 B2).
Regarding claim 1, Meyers teaches a container system comprising: a container (Fig. 3) comprising a bottom 11 wall and a plurality of side walls 16-19 wherein the bottom wall and the plurality of side walls define an internal volume (Fig. 1); and a partition insert 24 connected to the container within the internal volume (col 1 lines 61-66); the partition insert comprising a partition panel 25b selectively movable between at least a stowed configuration and a raised configuration (col 2 lines 55-63) wherein, when in the raised configuration (Fig. 2) the partition panel divides the internal volume into at least two compartments; and a pair of gusset structures 26a each hinged to a respective side edge of the panel 25b.  Meyers does not teach each of the pair of gusset structures is divided by a preformed line of weakness.
Glasgow teaches an analogous collapsing container with partition that folds between a stowed configuration (Fig. 5) and a raised configuration (Fig. 6), and Glasgow teaches using a gusset panel structure wherein each of the pair of gusset structures is divided by a preformed line of weakness 47, and wherein the partition panel is selectively movable between at least the stowed configuration and the raised configuration via folding of the preformed line of weakness such that each side edge of the partition panel is configured to move toward a gusset edge of a corresponding side panel of the partition insert via folding of the preformed line of weakness to form the raised configuration (Figs. 5-6).  It would have been obvious to one of ordinary skill in the art to modify the structure of Meyers to use the gusset panel structure of Glasgow as it constitutes a simple substitution to a known alternative gusset structure that provides a predictable result.
Regarding claim 2, Meyers teaches when in the stowed configuration (Fig. 1) the partition panel does not divide the internal volume into the at least two compartments.
Regarding claim 3, Meyers teaches the partition insert is connected to the container by at least one of an adhesive 31 (col 1 lines 61-66) and a heat-seal.
Regarding claims 4-5, Meyers teaches the partition insert is connected to the bottom wall 11 and to at least one side wall 16 of the plurality of side walls (Fig. 4 shows it’s glued via a strip 31 that crosses the bottom wall and both side walls 16-17).
Regarding claim 7, Meyers teaches an alternative embodiment where the partition panel is a first partition panel 63 and wherein the partition insert further comprises a base panel adjacent the first partition panel a second partition panel 62 adjacent the base panel a first side panel adjacent the base panel, and a second side panel adjacent the base panel (col 3 lines 1-15; Fig. 5).
Regarding claim 8, Meyers teaches the second partition panel 62 is selectively movable between at least a stowed configuration and a raised configuration wherein, in the raised configuration the second partition panel divides the internal volume into at least two compartments, and wherein, in the stowed configuration the second partition panel does not divide the internal volume into the at least two compartments (col 3 lines 1-15; Fig. 5).
Regarding claim 9, Meyers teaches the base panel is connected to the bottom wall the first side panel is connected to a first side wall of the plurality of side walls and the second side panel is connected to a second side wall of the plurality of side walls (Fig. 5).
Regarding claim 10, Meyers illustrates the base panel is bounded on a base panel first edge by the first partition panel the base panel first edge being defined at least in part by a preformed weakness the base panel is bounded on a base panel second edge by the first side panel the base panel second edge being defined at least in part by a preformed weakness the base panel is bounded on a base panel third edge by the second partition panel the base panel third edge being defined at least in part by a preformed weakness and the base panel is bounded on a base panel fourth edge by the second side panel the base panel fourth edge being defined at least in part by a preformed weakness (Fig. 5).
Regarding claim 12, Meyers illustrates the first partition panel 63 is bounded on a first partition panel first edge by a first panel gusset the first side panel 61 is bounded on a first side panel first edge by the first panel gusset the first side panel is bounded on a first side panel second edge by a second panel gusset the second partition panel 62 is bounded on a second partition panel first edge by the second panel gusset the second partition panel is bounded on a second partition panel second edge by a third panel gusset the second side panel is bounded on a second side panel first edge by the third panel gusset the second side panel is bounded on a second side panel second edge by a fourth panel gusset and the first partition panel is bounded on a first partition panel second edge by the fourth panel gusset (Fig. 5).
Regarding claim 14, Meyers is modified to use the gussets of Glasgow which are divided by a preformed line of weakness, so modified Meyers teaches the first panel gusset is divided by a preformed weakness the second panel gusset is divided by a preformed weakness the third panel gusset is divided by a preformed weakness and the fourth panel gusset is divided by a preformed weakness.
Regarding claim 16, Meyers teaches the base panel is substantially rectangular (Fig. 3).

Claims 17-18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roseth (US 2004/0182916 A1) in view of Meyers (US 4,089,458).
Regarding claim 17, Roseth teaches a container system (Figs. 13-14) comprising: a container reconfigurable (Figs. 3-7) between a container flat configuration (Fig. 2) and a container structure configuration (Figs. 8-9), the container (200) comprising a bottom wall 4 and a side wall 7 selectively movable with respect to the bottom wall (Figs. 3-7); and a partition insert 21 (0060).  Roseth does not teach the partition insert is reconfigurable.  Meyers teaches and analogous partition and box and teaches providing a partition insert 28 reconfigurable between a partition flat configuration (Fig. 4) and at least one partition structure configuration (Fig. 5), the partition insert comprising a base panel 52 connected to the bottom wall, a side panel 50 connected to the side wall (col 2 lines 58-63), and a selectively movable partition panel wherein the selectively movable panel is configured to move between the flat configuration and the partition structure configuration while the side panel remains stationary connected to the side wall (col 3 lines 8-20). It would have been obvious to one of ordinary skill in the art to modify the structure of Roseth using the partition of Meyers with the motivation of providing a partitioned box that can be transported as a single unit in a flat configuration, as taught by Meyers (col 1 lines 23-32).
Regarding claim 18, Roseth teaches the side wall 7 is a first side wall, the bottom wall 4 is bounded at a bottom wall first edge 25 by the first side wall, the first side wall is hingedly movable relative to the bottom wall about the bottom wall first edge (Fig. 4), the bottom wall is bounded at a bottom wall second edge 24 by a third side wall 6, the third side wall is hingedly movable relative to the bottom wall about the bottom wall second edge (Fig. 3), the bottom wall is bounded at a bottom wall third edge 26 by a second side wall 8, the second side wall is hingedly movable relative to the bottom wall about the bottom wall third edge (Fig. 4), the bottom wall is bounded at a bottom wall fourth edge 23 by a fourth side wall 5, and the fourth side wall is hingedly movable relative to the bottom wall about the bottom wall fourth edge (Fig. 3).
Regarding claim 20, Roseth teaches (Fig. 1) the first side wall 7 is bounded on a first side wall first edge 35 by a first wall gusset 10, the third side wall 6 is bounded on a third side wall first edge 31 by the first wall gusset 10, the third side wall is bounded on a third side wall second edge 32 by a second wall gusset 11, the second side wall is bounded on a second side wall first edge 37 by the second wall gusset 11, the second side wall is bounded on a second side wall second edge 38 by a third wall gusset 12, the fourth side wall is bounded on a fourth side wall first edge 28 by the third wall gusset 12, the fourth side wall is bounded on a fourth side wall second edge 29 by a fourth wall gusset 9, and the first side wall is bounded on a first side wall second edge 34 by the fourth wall gusset 9.
Regarding claim 22, Roseth teaches (Fig. 1) the first wall gusset 10 is divided by a preformed weakness 44, the second wall gusset 11 is divided by a preformed weakness 48, the third wall gusset 12 is divided by a preformed weakness 52, and the fourth wall gusset 9 is divided by a preformed weakness 40.
Regarding claim 23, Roseth teaches that when in the container flat configuration (Fig. 2) the bottom wall 4, the first side wall 7, the third side wall 8, the second side wall 6, the fourth side wall 5, first wall gusset 10, second wall gusset 11, third wall gusset 12, and fourth wall gusset 9 are substantially coplanar.
Regarding claim 24, Roseth teaches that in the container structure configuration (Figs. 8-9), the bottom wall 4, first side wall 7, the second side wall 6, the third side wall 8, and the fourth side wall 5 define an internal volume (Fig. 5).
Regarding claim 25, Roseth teaches (Fig. 1) the first side wall 7 is bounded at a first side wall top edge 33 by a first side wall lid 17 that is hingedly movable relative to the first side wall about the first side wall top edge (Figs. 6-9), the third side wall 8 is bounded at a third side wall top edge 36 by a third side wall lid 18 that is hingedly movable relative to the third side wall about the third side wall top edge (Figs. 6-9), the second side wall 6 is bounded at a second side wall top edge 30 by a second side wall lid 16 that is hingedly movable relative to the second side wall about the second side wall top edge (Figs. 6-9), and the fourth side wall 5 is bounded at a fourth side wall top edge 27 by a fourth side wall lid 15 that is hingedly movable relative to the fourth side wall about the fourth side wall top edge (Figs. 6-9).
Regarding claim 26, Roseth teaches the first side wall lid 17 further comprises a first side wall lid catch 220, the second side wall lid 18 further comprises a second side wall lid catch 230, and the second side wall lid catch is adapted to engage the first side wall lid catch (Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/05/2022 regarding the rejections of claims 17-18, 20, and 22-26 over Roseth (US 2004/0182916 A1) in view of Meyers (US 4,089,458) have been fully considered but they are not persuasive.  Claim 17 has been amended to recite the partition panel is configured to move between the flat configuration and the partition structure configuration while the side panel remains stationary connected to the side wall; but Meyers teaches the partition panel has this exact function (col 3 lines 8-20).
Applicant’s arguments, see Remarks, filed 04/06/2022, with respect to several rejections of claims 17-18, 20, and 22-26 have been fully considered and are persuasive.  The other rejections of claims 17-18, 20, and 22-26 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for other partition structures relevant to the disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734